IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON ,
                                                         No. 69131-7-1
                    Respondent,
                                                         DIVISION ONE
             v.

                                                         PUBLISHED OPINION             "£'*
ANTHONY LEWIS WILLIAMS,

                    Appellant.                           FILED: November 25, 2013


      Appelwick, J. — Williams appeals the judgment and sentence imposed

following his convictions for attempting to elude a pursuing police vehicle and first

degree driving with a suspended license.         Williams argues that defects in the

information and special verdict instructions regarding the sentencing enhancement of

endangering the public pursuant to RCW 9.94A.834 mandate reversal. We affirm.

                                        FACTS


      The State charged Anthony Williams with attempting to elude a pursuing

police vehicle, driving under the influence (DUI) and first degree driving with a

suspended license. The State also filed a special allegation that Williams' actions

endangered the public pursuant to RCW 9.94A.834. The charging language for the

enhancement read as follows:


      COUNT I: ATTEMPTING TO ELUDE A PURSUING POLICE VEHICLE,
      committed as follows: That the defendant, on or about the 23rd day of
      October, 2011, as a driver of a motor vehicle, did willfully fail or refuse to
      immediately bring his or her vehicle to a stop and did drive his or her
      vehicle in a reckless manner while attempting to elude a pursuing police
      vehicle, after having been given a visual or audible signal to bring the
      vehicle to a stop, said signal having been given by hand, voice,
No. 69131-7-1/2
      emergency light, or siren by a uniformed police officer whose vehicle
      was equipped with lights and siren; proscribed by RCW 46.61.024, a
      felony, and the crime was aggravated by the following circumstance: one
      or more persons other than the defendant or the pursuing law
      enforcement officer were threatened with physical injury or harm by the
      defendant's actions while committing the crime of attempting to elude a
      police vehicle; as provided by RCW 9.94A.834.

      At the conclusion of the evidence, the trial court instructed the jury regarding

the sentencing enhancement as follows:

            This special verdict is to be answered only if the jury finds the
      defendant guilty of ATTEMPTING TO ELUDE A POLICE VEHICLE as
      charged in Count I.

             We, the jury, return a special verdict by answering as follows:

             Was any person, other than Anthony L. Williams or a pursuing law
      enforcement officer, threatened with physical injury or harm by the
      actions of Anthony L. Williams during his commission of the crime of
      attempting to elude a police vehicle?t1]
      The jury acquitted Williams of the DUI charge but convicted him of attempting

to elude a pursuing police vehicle and driving with a suspended license. In addition,

the jury answered "yes" on the special verdict form for the sentencing enhancement.

Williams appeals.

                                    DISCUSSION

      RCW 9.94A.834 provides:

      (1.) The prosecuting attorney may file a special allegation of
      endangerment by eluding in every criminal case involving a charge of
      attempting to elude a police vehicle under RCW 46.61.024, when


      1We note that the instruction used by the State is the pattern instruction. See
11A Washington Practice: Washington Pattern Jury Instructions: Criminal §
190.12, at 664 (3d ed. 2008).


                                           -2-
No. 69131-7-1/3
      sufficient admissible evidence exists, to show that one or more persons
      other than the defendant or the pursuing law enforcement officer were
      threatened with physical injury or harm by the actions of the person
      committing the crime of attempting to elude a police vehicle.

            (2) In a criminal case in which there has been a special allegation,
      the state shall prove beyond a reasonable doubt that the accused
      committed the crime while endangering one or more persons other than
      the defendant or the pursuing law enforcement officer. The court shall
      make a finding of fact of whether or not one or more persons other than
      the defendant or the pursuing law enforcement officer were endangered
      at the time of the commission of the crime, or if a jury trial is had, the
      jury shall, if it finds the defendant guilty, also find a special verdict as to
      whether or not one or more persons other than the defendant or the
      pursuing law enforcement officer were endangered during the
      commission of the crime.

(Emphasis added.)

      A charging document must include all essential elements of a crime, statutory

or otherwise, in order to provide a defendant with sufficient notice of the nature and

cause of the accusation. State v. Kiorsvik. 117 Wash. 2d 93, 97, 812 P.2d 86 (1991).

Where, as here, a defendant challenges the sufficiency of the information for the first

time on appeal, this court construes the document liberally in favor of validity.

Kiorsvik, 117 Wash. 2d at 102. In making that determination, we engage in a two-part

inquiry: (1) whether the essential elements appear in any form, or can be found by

any fair construction, in the information; and (2) if the language is vague or inartful,

whether the defendant was thereby prejudiced. State v. Brown, 169Wn.2d 195, 197-

98, 234 P.3d 212 (2010).

      Williams argues that the information was constitutionally deficient, because it

did not allege as an essential element that someone other than Williams and the
No. 69131-7-1/4

pursuing law enforcement officers were "endangered," as required by RCW

9.94A.834(2), instead alleging that they were "threatened with physical injury or

harm." But, it is clear from the context of RCW 9.94A.834(1) that "threatened with

physical injury or harm" provides the definition of "endangerment." When the plain

meaning of a term is clear from both the language and context of the statute, a

separately labeled definition is unnecessary.    Am. Cont'l Ins. Co. v. Steen, 151
Wash. 2d 512, 518, 91 P.3d 864 (2004). Williams argues that "endangered" cannot be

the same as "threatened with physical injury or harm" because when the legislature

uses certain language in one instance but different, dissimilar language in another, a

difference in legislative intent must be presumed. See, e.g.. State v. Roberts. 117
Wash. 2d 576, 586, 817 P.2d 855 (1991).        But, this court engages in questions of

statutory interpretation only when a statutory provision is ambiguous. State v. Tili.

139 Wash. 2d 107, 115, 985 P.2d 365 (1999).         A statute is ambiguous when it is

susceptible to two or more reasonable interpretations, but is not ambiguous merely

because different interpretations are conceivable.    State v. Gonzalez. 168 Wash. 2d
256, 263, 226 P.3d 131 (2010). Here there is no ambiguity. It is not vague or inartful

when the information utilizes the definition of a term instead of the term defined.

Consequently, there is no need to analyze whether Williams was prejudiced.

      Williams also argues that the language of the special verdict instruction

relieved the State of its burden to prove the sentencing enhancement beyond a

reasonable doubt because the language of the special verdict form required proof


                                           -4-
No. 69131-7-1/5

that the public was "threatened with physical injury or harm" rather than

"endangered." But instructions are sufficient when they are readily understood, not

misleading, and allow a defendant to satisfactorily argue his theory to the jury. State

v. Alexander. 7 Wash. App. 329, 336, 499 P.2d 263 (1972). Because "threatened with

physical injury or harm" provides the definition of "endangerment," the instruction

properly informed the jury of the law.

      Affirmed.




WE CONCUR:




    w^t                                  ^fl'




                                           -5-